DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-10 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the silane coupling agent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending this limitation to read “the acryloyl-group-containing silane coupling agent”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2014/0264818 to Lowe et al. cited in Information Disclosure Statement filed 5 February 2020 (herein Lowe) in view of U.S. Pre-grant Publication 2018/0230172 to Furukawa et al. (herein Furukawa) and U.S. Pre-grant Publication 2015/0008455 to Tozawa et al. (herein Tozawa).
Regarding claim 1, Lowe teaches a polymer thermal interface material comprising a vinyl-terminated silicone oil combined with a silicone chain extender, a thermally conductive filler corresponding to the thermally conductive filler recited in the instant claims (abstract).  Lowe teaches that the silicone oil is a vinyl-terminated silicone which is used in crosslinking and chain extending reactions (paragraph 0025), i.e. addition reactions.  Lowe teaches that the crosslinkers are silicone crosslinkers containing silyl-hydride groups (paragraph 0029) which react with the vinyl-terminated silicones via hydrosilylation (paragraph 0030).  Lowe also teaches that the chain extenders also contain silyl hydride functional groups that undergo hydrosilylation reactions with the vinyl-terminated silicone 
Lowe is silent as to the thermally conductive filler being a metal hydroxide and the surface wetting agent agents containing acryloyl groups.
Regarding the thermally conductive filler, Furukawa teaches a thermally conductive silicone composition (paragraph 0001) that contains a thermally conductive filler (paragraph 0025) that can be a metal hydroxide (paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermally conductive filler of Lowe to be the metal hydroxides of Furukawa because they are recognized in the art as suitable for the intended purpose.  See MPEP 2144.07.
Regarding the surface wetting agents, Tozawa teaches a molded resin body having a cured resin body (abstract) wherein the resin comprises an organic compound having a carbon-carbon double bond 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface wetting agent of Lowe to be the silane coupling agent having an acryl group as taught by Tozawa because it has good heat resistance and lightfastness (paragraph 0276).
Regarding claim 2, Lowe, Furukawa, and Tozawa teach all the limitations of claim 1 as discussed above.
Lowe is silent as to the hardness of the cured polymer thermal interface material; however, Lowe as modified according to Furukawa and Tozawa is made using substantially similar materials in substantially similar amounts as the claimed invention.  Therefore, one of ordinary skill in the art would reasonably expect them to have substantially similar properties.
Regarding claim 3, Lowe, Furukawa, and Tozawa teach all the limitations of claim 1 as discussed above.
As discussed above, Lowe teaches the surface wetting agents are present at 0.1 to 3% (paragraph 0023).  Lowe also teaches that the vinyl-terminated silicones are present at 3-15%, the chain extenders are present at 0.1 to 3%, and the crosslinkers are present at 0.1-3% (paragraph 0023).  Combining these ranges gives a range of ratio of surface wetting agents to vinyl-terminated silicones, chain extenders, and crosslinkers of 0.48 to 94 parts per 100 parts of the vinyl-terminated silicones, chain extenders, and crosslinkers which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2009/0214870 to Morita et al. (herein Morita) in view of U.S. Pre-grant Publication .
Regarding claim 4, Morita teaches an electronic device that is sealed or adhered with a cured body produced from a curable silicone composition corresponding to the thermally conductive composition recited in the instant claims (paragraph 0008).  Fig 1 of Morita shows a semiconductor element 1 in contact with a heat spreader 4 and heat radiating fin 6 via heat-radiating elements 5 and 7 made of the curable silicone composition (paragraph 0047).  Fig 2 of Morita shows a semiconductor element 1 sealed with sealant 11 made of the curable silicone composition (paragraph 0048).  Heat spreader4 and heat radiating fin 6 in Fig 1 and semiconductor element 1 in Fig 2 each correspond to the adherend recited in the instant claims.  
Morita is silent as to the curable silicone composition being that as recited in instant claim 1.
Regarding the curable silicone composition, Lowe teaches a polymer thermal interface material comprising a vinyl-terminated silicone oil combined with a silicone chain extender, a thermally conductive filler corresponding to the thermally conductive filler recited in the instant claims (abstract).  Lowe teaches that the silicone oil is a vinyl-terminated silicone which is used in crosslinking and chain extending reactions (paragraph 0025), i.e. addition reactions.  Lowe teaches that the crosslinkers are silicone crosslinkers containing silyl-hydride groups (paragraph 0029) which react with the vinyl-terminated silicones via hydrosilylation (paragraph 0030).  Lowe also teaches that the chain extenders also contain silyl hydride functional groups that undergo hydrosilylation reactions with the vinyl-terminated silicone (paragraph 0032).  The instant specification discloses that the addition-reaction-type silicone recited in the instant claims can be a combination of an alkenyl-group-containing polyorganosiloxane and a organohydrogenpolysiloxane (instant specification, paragraph 0021, pages 13-14); therefore, one of ordinary skill in the art would reasonably consider the combination of the vinyl-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the curable silicone composition of Morita to be the polymer thermal interface material of Lowe because it allows for little or no voiding and does not significantly degrade during reliability testing (paragraph 0021).
Lowe is silent as to the thermally conductive filler being a metal hydroxide and the surface wetting agent agents containing acryloyl groups.
Regarding the thermally conductive filler, Furukawa teaches a thermally conductive silicone composition (paragraph 0001) that contains a thermally conductive filler (paragraph 0025) that can be a metal hydroxide (paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermally conductive filler of Lowe to be the metal hydroxides of Furukawa because they are recognized in the art as suitable for the intended purpose.  See MPEP 2144.07.
Regarding the surface wetting agents, Tozawa teaches a molded resin body having a cured resin body (abstract) wherein the resin comprises an organic compound having a carbon-carbon double bond 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface wetting agent of Lowe to be the silane coupling agent having an acryl group as taught by Tozawa because it has good heat resistance and lightfastness (paragraph 0276).
Regarding claim 5¸Morita, Lowe, Furukawa, and Tozawa teach all the limitations of claim 4 as discussed above.
Heat-radiating elements 5 and 7 of Fig 1 of Morita have a thin plate-like shape (Fig 1 and paragraph 0047).
Regarding claims 6-8¸Morita, Lowe, Furukawa, and Tozawa teach all the limitations of claim 4 as discussed above.
Sealing element 11 of Fig 2 of Morita meets the limitations of claims 6-8 (Fig 2 and paragraph 0048).
Regarding claim 9¸Morita, Lowe, Furukawa, and Tozawa teach all the limitations of claim 4 as discussed above.
Morita teaches that heat spreader 4 and heat radiating fin 6 are made from aluminum, copper, nickel, or a similar metal (paragraph 0047).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2014/0264818 to Lowe et al. cited in Information Disclosure Statement filed 5 February 2020 (herein Lowe) in view of U.S. Pre-grant Publication 2018/0230172 to Furukawa et al. (herein Furukawa) and U.S. Pre-grant Publication 2015/0008455 to Tozawa et al. (herein Tozawa).
Regarding claim 10, Lowe teaches a polymer thermal interface material comprising a vinyl-terminated silicone oil combined with a silicone chain extender, a thermally conductive filler 
Lowe is silent as to the thermally conductive filler being a metal hydroxide and the surface wetting agent agents containing acryloyl groups.
Regarding the thermally conductive filler, Furukawa teaches a thermally conductive silicone composition (paragraph 0001) that contains a thermally conductive filler (paragraph 0025) that can be a metal hydroxide (paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermally conductive filler of Lowe to be the metal hydroxides of Furukawa because they are recognized in the art as suitable for the intended purpose.  See MPEP 2144.07.
Regarding the surface wetting agents, Tozawa teaches a molded resin body having a cured resin body (abstract) wherein the resin comprises an organic compound having a carbon-carbon double bond capable of reacting with an SiH group and an inorganic filler (paragraph 0132) and a metal oxide pigment (paragraphs 0269-0270).  Tozawa teaches that the metal oxide pigment received a surface treatment (paragraph 0276) that can be a silane coupling agent having an acryl group (paragraph 0277).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface wetting agent of Lowe to be the silane coupling agent having an acryl group as taught by Tozawa because it has good heat resistance and lightfastness (paragraph 0276).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783